Detailed Action
Claims 1,2, 4-8, 16,17,19-25, 27-31 are allowed as amendment in the AFCP submission of February 24, 2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Prior art of record, alone or in combination fails to teach or suggest the independent claims 1, 16, and 24 as presently amended. The prior art of record, including ““Wisniewski” (US PG Publication 2017/0177413), Baldini Soares” (US PG Publication 2018/0101403) and “Nassi” (US PG Publication 2018/0060121) teach various limitations of the previously pending claims as set forth in the prior office actions, but fail to teach or suggest the amended claims. Moreover limited updated search in connection with the AFCP request fails to reveal prior art that cures the deficiencies  of these references or otherwise teaches or suggests all the limitations of the amended claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/12/2022
MJB

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191